      Case 3:18-cv-00894-CWR-FKB Document 20 Filed 09/19/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

VICKIE BOLER                                                                        PLAINTIFF

VS.                                             CIVIL ACTION NO.: 3:18-cv-894-CWR-FKB

WAL-MART STORES EAST, LP                                                          DEFENDANT


                                 NOTICE OF DEPOSITION


TO:    ALL COUNSEL OF RECORD

       COMES NOW, Wal-Mart Stores East, LP, by and through undersigned Counsel, and

hereby notices the stenographic deposition of Dr. Philip Scurria before an officer authorized by

law to administer oaths. Said deposition will take place on Friday, September 27, 2019 beginning

at 1:00 p.m. at Dr. Scurria’s office located on the first floor of Merit Health River Region West,

1115 North Frontage Road, Vicksburg, Mississippi 39180. Defendant Wal-Mart Stores East, LP

requests that Dr. Scurria provide his medical file for Vickie Boler at the time of the scheduled

deposition.

       You are hereby notified to appear and take part in the deposition as you deem appropriate.

       Respectfully submitted, this the 19th day of September, 2019.

                                      //s// Joshua A. Leggett
                                     JENNIFER M. STUDEBAKER (MSB #10433)
                                     SIMINE BAZYARI REED (MSB #101259)
                                     JOSHUA A. LEGGETT (MSB #103901)

                                     ATTORNEYS FOR WAL-MART STORES EAST, LP




                                                1
      Case 3:18-cv-00894-CWR-FKB Document 20 Filed 09/19/19 Page 2 of 2



OF COUNSEL:

FORMAN WATKINS & KRUTZ LLP
210 East Capitol Street, Suite 2200
Jackson, Mississippi 39201-2375
Telephone: (601) 960-8600
Facsimile: (601) 960-8613
jennifer.studebaker@formanwatkins.com
josh.leggett@formanwatkins.com
simine.reed@formanwatkins.com




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on this the 19th day of September, 2019, I caused to be filed

via the CM/ECF system the foregoing document and that the service will be provided to all

participants in the case by the CM/ECF system.

                                              //s// Joshua A. Leggett
                                             JOSHUA A. LEGGETT




                                                 2
